Citation Nr: 1208448	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a lower extremity skin disability, claimed as a fungal infection of the legs.  

2.  Entitlement to service connection for a left lower extremity skin disability, to include a fungal infection.  

3.  Entitlement to service connection for a right lower extremity skin disability, to include a fungal infection.

4.  Entitlement to service connection for a left foot disability other than a skin disability or fungal disability.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.

This appeal arises before the Board of Veterans Appeals (Board) from rating decisions in June 2008 and in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which service connection for a left foot disability was denied and in which new and material evidence was not found to reopen the previously denied claim for service connection for pyoderma (claimed as tropical fungus of the legs).

The veteran testified before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

This case was remanded in June 2010 for further development.  That development having been completed, the case is now before the Board.  In August 2011, the Veteran filed a new power of attorney designating an agent as his representative.  In an August 2011 memorandum, the agent identified three specific issues-service connection for bilateral hearing loss, posttraumatic stress disorder, and depression-in which he was assisting the Veteran.  However, the agent specifically noted he was assuming representation regarding all pending appeals and claims, and requested a 60 day extension for any required response.  A review of the power of agent does not reflect that the agent's representation is limited to any particular issue.

The 60 day period has passed.  It is noted that the Veteran's agent submitted a timely substantive appeal, perfecting the Veteran's appeal as to the claim to reopen the previously denied claim for service connection for pyoderma with the submission of new and material evidence.  However, the file shows that the Veteran's former representative was asked to, and did, prepare a VA Form 646 concerning the issue of entitlement to service connection for a left foot disability (which the representative described as dermatophytosis, left foot).  It is therefore not clear that the agent was afforded the opportunity to provide argument on appeal in support of the claim for the left foot disability other than a fungal disability. 

Notwithstanding, the Board finds that sufficient evidence has been submitted to reopen the Veteran's claims for a skin disability, to include a fungal infection of the lower extremities as well as service connection for a fungal infection of the left foot.  This favorable action is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right leg skin disability, to include a fungal infection, and a left foot disability other than a fungal infection of the left foot are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the December 2004 rating decision that denied the claim for service connection for a pyoderma (claimed as tropical fungus of the legs) is new, and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

2.  The Veteran is diagnosed with dermatophytosis of the left foot which has been found to be etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for pyoderma (claimed as tropical fungus of the legs).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for fungal infection of the left foot have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

I.  New and Material

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002);  Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in the December 2004 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In the December 2004 rating decision, the RO declined to reopen the previously denied claim for service connection for pyoderma (claimed as tropical fungus of the legs) because the Veteran had not submitted new and material evidence.  Previous rating decisions in March and May 2002 denied service connection for pyoderma (claimed as tropical fungus of the legs) on the basis that the evidence did not show that the Veteran had been diagnosed with a fungal disability of the legs that was the result of his active military service.  The Veteran was informed of the December 2004 decision in a letter dated in the same month.  The Veteran did not file an appeal, and the rating decision became final.

The unappealed December 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after December 2004] evidence bears directly and substantially upon the specific matter under consideration. 

In reviewing the evidence added to the claims folder since the December 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  In pertinent part, the record now also contains medical evidence that the Veteran has been diagnosed with dermatophytosis, which has been found to be etiologically linked to his active military service.  In this regard, evidence prior to December 2004 did not contain competent evidence of a diagnosis of a fungal foot disability related to the Veteran's active military service.  The addition of such evidence, in particular the 2011 VA examination report, suggesting a nexus between a currently diagnosed left foot fungal disability and active military service relates to an unestablished fact necessary to substantiate the Veteran's claim and therefore raises a reasonable possibility of substantiating the claim.   

The additional evidence, when taken together with the balance of the record is both new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim for service connection for pyoderma (claimed as tropical fungus of the legs) is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Service Connection for a Left Lower Extremity Skin Disability

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current disability to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Reports of medical examination at entrance to and discharge from active service reflect no diagnoses, defects, abnormalities or other findings of a skin disability.  Similarly, the few service treatment records of record contain no complaints or treatment of any skin disability during active service.

Review of postservice treatment records shows that the Veteran was hospitalized several times from 1961 to 1970.  From April to June 1961 he was hospitalized and treated for brucellosis.  From October to December 1962, he was hospitalized and treated for thrombophlebitis of the left lower extremity, pyoderma of the feet, and staphylococcus aureus, coagulae positive.  In March 1966 he was treated for urethritis and right mild hydronephrosis and chronic pyelonephritis.  From August to October 1970 he was treated for pyoderma of the left foot.

The earliest medical evidence of treatment for a skin condition of the feet following discharge from active service is the record of VA hospitalization from October to December 1962.  These records show that the Veteran reported he noted small blisters on the dorsum and lateral aspect of his feet about three weeks prior to admission, with a lot of itching.  He also reported a long standing case of athlete's foot, bilaterally, which he was able to control to a certain extent.  But these lesions increased in size, would eventually break, become secondarily infected, ulcerate and enlarge.  One week prior to admission, he noted one of the lesions had developed pain, swelling, tenderness and then further involved the ankle and the left leg.  He noted streaks of redness leading from one of the lesions on the left foot upward to about mid calf.  The ankle, foot and calf were extremely painful to touch.  Physical examination found a large, excoriated, purulent lesion on the right and a smaller sized lesion with evidence of purulent material on the left, on the lateral aspect of the heel.  There was swelling of the foot, ankle, and leg with tenderness on the left but no swelling on the right.  

In August to September 1970 he was again hospitalized and treated for pyoderma of the left foot.  The Veteran reported a sore, infected foot of three weeks in duration.  He reported first having trouble with his feet when he entered the Navy in 1951.  While he was in Hawaii, he reported, he roomed across from a man with jungle rot, and they used common shower facilities.  He reported having problems only in the summer months.  The Veteran described the condition as beginning as blisters, and that the left foot was more infected that the right.  Physical examination revealed numerous pustule lesions on the medial, dorsal, and lateral aspect of the left foot, not above the ankle.  The right foot was not involved.  

The Veteran initially claimed service connection for a pyoderma of both feet in August 1970, at which time he stated the condition began in service, but he was not treated for during service.  Instead, he identified individuals whom he indicated could attest to the circumstances of his condition.  Lay statements were subsequently received in 1970.  Of pertinent importance are statements from his parents and from a friend who stated he had also served part of his military duty at the same time as the Veteran.  The Veteran's parents attested that the Veteran told them he had problems with his feet while in Hawaii in 1952, and it was a fungus.  They stated that he continued to have problems with his feet since his discharge, and that he was hospitalized for the condition a few years prior.  The witness who served at the same time as the Veteran stated he had known the Veteran since childhood.  He attested that the Veteran was discharged from active service with a tropical fungus, and it had caused him to be hospitalized a number of times.  He stated he had told the Veteran shortly after his discharge that he should have applied for compensation since the disease appeared to be of a permanent nature.  Three other witnesses, in aggregate, stated that they had known the Veteran prior to and after his active service, and that the Veteran reported having trouble with his feet and legs since discharge.  Two witnesses observed that the Veteran had required hospital treatment.  One of the witnesses stated that there had been occasions where the Veteran was unable to wear a shoe.  

The Veteran testified in March 2010 that he noticed the onset of a condition of the left foot condition during active service that remained present shortly after discharge from active service and has continued to the present day.  He testified that the condition started with boils and blisters, but also caused pain and made it difficult for him to walk.

Thereafter, the Veteran was diagnosed with dermatophytosis of the left lower extremity that was described, in the March 2011 VA examination, as chronic and persistent.  In addition, after review of the claims file including transcripts of the March 2010 hearing, and after examination and interview of the Veteran, the examiner stated:

Following review of the [V]eteran's evidence of record, his history, as well as transcripts of his hearing testimony from 03/2010 regarding his foot condition, it is this examiner's opinion that [the V]eteran did have the onset of a chronic fungal or dermatophytic condition as beginning while on active military duty.  Given that the Veteran described no history of problems of the skin of the left foot prior to active military duty and given that the condition is persistent since his time on active duty and given that it is not uncommon for fungal or dermatophytic infections of the skin, such as seen in this [V]eteran, do have chronic and persistent disease course despite treatment attempts, it is at least as likely as not that [the V]eteran's current dermatophytosis or athlete's foot that is affecting his left foot is due to a result of active military duty, as this is when the condition is said to have begun.  Furthermore, [the V]eteran's clinical presentation of this condition would be consistent with long-standing athlete's foot or dermatophytic condition of the foot, which is not uncommonly seen in [V]eterans who have been exposed to such conditions during their time on active military duty.

The Veteran is competent to report that he noticed the onset of a skin condition of his feet during active service, and that this condition was present shortly after discharged from active service and has continued to the present day.  In addition, his witnesses are competent to report what the Veteran told them, and what they observed.  The Veteran's parents are competent to report that the Veteran told them while he was in Hawaii on active duty for the Navy that he had problems with his feet and it was a fungus.  Likewise, the witness who served at the same time as the Veteran is competent to report that he was aware the Veteran had a fungal condition at his discharge from active service.  Similarly, his witnesses are competent to report that the Veteran told them he had problems with his feet and legs from his discharge to 1970 (when they submitted their statements), that they knew or observed he required hospital treatment, and that they observed him to be unable to wear a shoe.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran's testimony is corroborated by his witnesses' statements.  In addition, both are consistent with the record before the Board-particularly of early treatment for a foot condition.  Moreover, the VA examiner in March 2011 noted that the clinical presentation of the fungal disability with which the Veteran is presently diagnosed, dermatophytosis, or athlete's foot, is consistent with the long-standing nature of the disability itself. 

In light of the foregoing, the Board finds the Veteran's testimony and his witnesses' statements, insofar as the current claim is concerned, to be credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).  These lay statements from the Veteran, his parents, and his friend and fellow service-member provide credible evidence that the Veteran first experienced a skin disability of the feet during active service.  His statements and testimony and that of his witnesses present evidence of continuity of symptomatology of a skin disability of the feet from his discharge to 1970, and his statements and testimony present evidence of continuity of symptomatology from 1970 to the present.  

Given the foregoing, the preponderance of the evidence cannot be found to be against the claim for service connection for a fungal disability of the left foot.  Accordingly, service connection for a fungal skin disability of the left lower extremity is warranted.  See 38 C.F.R. § 3.102.



ORDER

New and material evidence to reopen the claim for service connection for pyoderma (claimed as a fungal infection of both legs) has been submitted, and the claim is reopened.

Service connection for a fungal skin disability of the left lower extremity is granted.


REMAND

As explained above, the previously denied claim for service connection for pyoderma (claimed as a fungal infection of both legs) has been reopened.  The Veteran continues to claim that he has a fungal infection of the right lower extremity for which service connection is warranted.  In addition, he seeks service connection for a left foot disability other than a fungal disability.

The March 2011 VA examination concerned itself almost entirely with the left foot.  While the report reflects clearly a diagnosis of dermatophytosis of the left foot, the right foot was not specifically addressed.  Review of the record reflects that the directions provided to the VA examiner requested examination of only the left foot.  Hence the Board is unable to accept absence of a right foot diagnosis as evidence that no right foot skin, to include a fungal, disability is present.  Remand is required to afford the Veteran additional VA examination to determine the nature, extent and etiology of any right foot skin or fungal disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriquez, 22 Vet. App. 295 (2008).

In addition, as above noted, the Veteran designated an agent as his representative in August 2011.  The agent's representation is not limited to any particular issue, although it appears the change in designation was elected at or about the same time as the Veteran filed new claims for service connection for bilateral hearing loss, PTSD, and depression.  In addition, in an August 2011 memorandum, the agent specifically noted he was assuming representation regarding all pending appeals and claims, and requested a 60 day extension for any required response.  

The 60 day period has passed, but it is not clear that the agent was afforded the opportunity to provide argument in support of the claim for service connection for a left foot disability other than a fungal disability.  Rather, the file shows that the Veteran's former representative was asked to do so, and did prepare a VA Form 646 concerning the issue of entitlement to service connection for a left foot disability which the representative described as dermatophytosis, left foot.  In addition, by the above decision the Board has reopened the previously denied claim for service connection for pyoderma (claimed as tropical fungus of the legs), and the claim for service connection for a right foot skin or fungal disability is also the subject of the below remand.  The Veteran's agent must be given an opportunity to provide argument in support of these issues.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is directed.

1.  The RO/AMC should provide an opportunity for the Veteran's newly designated representative to present argument on behalf of the present claim.

2.  The RO/AMC should return the March 2011 VA examination to the examiner who examined the Veteran and ask the examiner to comment on whether a right lower extremity skin or fungal disability is also present and its nature, extent and etiology.  If the examiner cannot be located or it is determined that another VA examination is necessary, schedule the Veteran for VA examination with the appropriate specialist to determine the nature, extent and etiology of any right lower extremity fungal disability.  

The claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to offer the following opinions:

a)  Identify any current right lower extremity skin or fungal disability that is currently manifested.  

b)  For each right lower extremity skin and/or fungal disability identified, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service; 

ii)  is the result of any incident of active military service;

iii)  is the result of the service-connected left foot fungal disability; and/or any associated service-connected disabilities; 

iv)  is the result of the aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected disability by a service-connected disability(s), to include the now service-connected left lower extremity skin disability. 

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners each offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Advise the Veteran and his representative in writing that it is the Veteran's responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


